DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-10 are objected to because of the following informalities:  As claims 7-10 depend on independent claim 1, “The motor of claim 6” as recited in claims 7-10 should be amended to recite “The system of claim 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

	Claims 1-10 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A method of monitoring activity and inactivity of a motor, the method comprising:
	non-intrusively attaching an analog sensor to at least one cable of an electric motor; 	applying unsupervised statistical analysis to an output signal of the sensor; 
computing statistical parameters of the signal when the motor is not active; and 	deriving, from the statistical computation, an indication of whether the motor is active.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (process/method).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of applying unsupervised statistical analysis to an output signal of the sensor; 
computing statistical parameters of the signal when the motor is not active; and 	deriving, from the statistical computation, an indication of whether the motor is active is treated by the Examiner as belonging to mental process or mathematical relationship. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claim 6
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A method of monitoring activity…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps non-intrusively attaching an analog sensor to at least one cable of an electric motor is a well-known routine and obvious acitivity.  However, as evidenced by the prior art of record, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (step 2B analysis).
For example, US20190072461A1 teaches a non-invasive sensing or monitoring of the analog power signal of the machine.


In claim 6, the additional elements/steps (hardware or software – system) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A motor activity monitoring system” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps at least one analog sensor attachable to a phase cable of a motor is also recited in generality which seem to merely be gathering data and not really performing any kind of inventive activity to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-5 and 7-10 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1 and 6 respectively (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1 and 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirani (US20190072461A1) in view of Park (KR20160032389A).
Regarding claim 1, Thirani teaches  A method of monitoring activity and inactivity of a motor (para [0069] machine state can include monitoring the active usage (on) and inactive usage (off)), the method comprising: non-intrusively attaching an analog sensor (para [0021] fig. 1 electric current sensors) to at least one cable of an electric motor (Para [0010] In particular, the system and method leverage the sensing of electric power (current) into electric signals of a machine and the transformation of those electric signals into machine metrics. As a result, the analog power signal for a machine on a factory floor can be translated into operational decisions and predictions. para [0020] The system preferably leverages non-invasive monitoring of the machines, which in a preferred variation includes electrical coupling with the power supply of the machines (e.g., at the circuit breaker). Para [0031-32] The sensor system 110 may additionally include a set of processor units and at least one communication module. The set of processor units may function to process the electric signals. Examiner views non-invasive monitoring of the machines as non-intrusively attaching the sensor to the motor to measure the analog signal. This way the motor can be monitored without being dependent on or without disturbing other features of the machine or motor. Although, Thirani does not explicitly specify the sensors as the analog sensors, Examiner views the electric current sensors used to measure analog power signal are also analog sensors. The measured analog power signal is processed by the processors as discussed above); 
applying unsupervised statistical analysis to an output signal of the sensor (para [0044] The activity processing engine 120 may implement forms of machine learning, heuristic-based analysis, statistical analysis, forms of signal processing, human aided learning, and/or other approaches to interpreting the signals. Examiner views the machine learning and other techniques as the unsupervised statistical analysis of the output signal of the sensor.); 
deriving, from the statistical computation, an indication of whether the motor is active (para [0035] The activity processing engine 120 preferably has multiple analysis processes that are run on the machine activity data. Such analysis model can include those for generating diagnostic metrics such as: machine utilization, machine downtime, machine idle time, cycle time, part/process identification, part/process counting, part processing analysis, part/process change, machine/tooling degradation or maintenance status, power usage, material consumption, machine efficiency, and/or other suitable metrics. Examiner views diagnostic metrics such as machine utilization, machine downtime, cycle time, power usage, machine efficiency as the indication of the machine/motor being active).  
However, Thirani does not explicitly teach computing statistical parameters of the signal when the motor is not active.
Park teaches computing statistical parameters of the signal when the motor is not active (claim 10, The current value detected at each phase by the current sensor for a predetermined number of times when the driving of the motor is stopped is calculated, and the average value of the current sum values in each phase during the predetermined number of times is calculated as an offset of each phase. Examiner views the calculation of average value of the current sum values as computing the statistical parameters of the current signals when the motor is stopped or the motor is not active).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Park (directed to calculating average of the measured current when the motor is stopped) into Thirani (directed to monitoring machines/motors) for the purpose of optimizing the multi-machine monitoring system by utilizing the statistical parameter when the machine is not operating.

Regarding claim 3, The combination of Thirani and Park teach The method of claim 1, Thirani also teaches wherein the analog sensor is a current sensor (para [0021] fig. 1 electric current sensors. Para [0010] In particular, the system and method leverage the sensing of electric power (current) into electric signals of a machine and the transformation of those electric signals into machine metrics. As a result, the analog power signal for a machine on a factory floor can be translated into operational decisions and predictions. Para [0031-32] The sensor system 110 may additionally include a set of processor units and at least one communication module. The set of processor units may function to process the electric signals. Although, Thirani does not explicitly specify the sensors as the analog sensors, Examiner views the electric current sensors used to measure analog power signal are also an analog sensor. The measured analog power signal is processed by the processors as discussed above.).  

Regarding claim 4, The combination of Thirani and Park teach The method of claim 1, Thirani also teaches wherein the analog sensor is a voltage sensor (Para [0036] Preferably key diagnostic metrics generated by the activity processing engine 120 for the machine activity include: the machine state, the machine cycle time, the number of parts produced, and the machine power consumption. Additional key diagnostic metrics may be added or removed as desired. Although Thirani does not specify the voltage sensor, Examiner views the processing engine 120 can be utilized as the analog voltage sensor because the additional key diagnostic metrics (voltage measurement) can be added in the activity processing engine. The measured analog power signal is processed by the processors).  

Regarding claim 5, The combination of Thirani and Park teach The method of claim 1, Thirani teaches wherein the analog sensor is a power sensor (para [0036] Preferably key diagnostic metrics generated by the activity processing engine 120 for the machine activity include: the machine state, the machine cycle time, the number of parts produced, and the machine power consumption. Examiner views the processing engine 120 as the analog power sensor as it generates the machine/motor activities from the measured analog power signal.)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thirani (US20190072461A1) and Park (KR20160032389A) in view of Chen (CN110988674A).
Regarding claim 2, The combination of Thirani and Park teach The method of claim 1, however the combination of Thirani and Park do not teach wherein the statistical analysis is provided at least in part by an expectation-maximization algorithm.  
Chen teaches wherein the statistical analysis is provided at least in part by an expectation-maximization algorithm (Abstract: The method involves selecting normal operation data of a permanent magnet synchronous motor under two or multiple working conditions as a training data set, and then inputting the training data set into an expectation-maximization (EM) algorithm to calculate the parameters required for modeling. Examiner views using expectation-maximization for the modeling as discussed above is similar as using expectation-maximization for statistical analysis in the present invention).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Chen (directed to using expectation-maximization algorithm) into Thirani (directed to monitoring machines/motors) for the purpose of optimizing the multi-machine monitoring system by utilizing the expectation-maximization algorithm for the statistical analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Thirani (US20190072461A1).
Regarding claim 6, Thirani teaches A motor activity monitoring system (para [0069] machine state can include monitoring the active usage (on) and inactive usage (off)) comprising: 
at least one analog sensor (para [0021] fig. 1 electric current sensors) attachable to a phase cable of a motor (Para [0010] In particular, the system and method leverage the sensing of electric power (current) into electric signals of a machine and the transformation of those electric signals into machine metrics. As a result, the analog power signal for a machine on a factory floor can be translated into operational decisions and predictions. para [0020] The system preferably leverages non-invasive monitoring of the machines, which in a preferred variation includes electrical coupling with the power supply of the machines (e.g., at the circuit breaker). Para [0031-32] The sensor system 110 may additionally include a set of processor units and at least one communication module. The set of processor units may function to process the electric signals. Examiner views non-invasive monitoring of the machines as non-intrusively attaching the sensor to the motor to measure the analog signal. This way the motor can be monitored without being dependent on or without disturbing other features of the machine or motor. Although, Thirani does not explicitly specify the sensors as the analog sensors, Examiner views the electric current sensors used to measure analog power signal are also analog sensors. The measured analog power signal is processed by the processors as discussed above); and 
a processor configured ([0032] The set of processor units may function to process the electric signals) to apply an unsupervised statistical analysis of an output signal of the sensor and to produce an indication of whether the motor is active or inactive (para [0035] The activity processing engine 120 preferably has multiple analysis processes that are run on the machine activity data. Such analysis model can include those for generating diagnostic metrics such as: machine utilization, machine downtime, machine idle time, cycle time, part/process identification, part/process counting, part processing analysis, part/process change, machine/tooling degradation or maintenance status, power usage, material consumption, machine efficiency, and/or other suitable metrics. Examiner views diagnostic metrics such as machine utilization, machine downtime, cycle time, power usage, machine efficiency as the indication of the machine/motor being active).  

Regarding claim 8, Thirani teaches The motor of claim 6, wherein the analog sensor is a current sensor (para [0021] fig. 1 electric current sensors. Para [0010] In particular, the system and method leverage the sensing of electric power (current) into electric signals of a machine and the transformation of those electric signals into machine metrics. As a result, the analog power signal for a machine on a factory floor can be translated into operational decisions and predictions. Para [0031-32] The sensor system 110 may additionally include a set of processor units and at least one communication module. The set of processor units may function to process the electric signals. Although, Thirani does not explicitly specify the sensors as the analog sensors, Examiner views the electric current sensors used to measure analog power signal are also an analog sensor. The measured analog power signal is processed by the processors as discussed above).  

Regarding claim 9, Thirani teaches The motor of claim 6, wherein the analog sensor is a voltage sensor (Para [0036] Preferably key diagnostic metrics generated by the activity processing engine 120 for the machine activity include: the machine state, the machine cycle time, the number of parts produced, and the machine power consumption. Additional key diagnostic metrics may be added or removed as desired. Although Thirani does not specify the voltage sensor, Examiner views the processing engine 120 can be utilized as the analog voltage sensor because the additional key diagnostic metrics (voltage measurement) can be added in the activity processing engine. The measured analog power signal is processed by the processors as discussed above).  

Regarding claim 10, Thirani teaches The motor of claim 6, wherein the analog sensor is a power sensor.  (para [0036] Preferably key diagnostic metrics generated by the activity processing engine 120 for the machine activity include: the machine state, the machine cycle time, the number of parts produced, and the machine power consumption. Examiner views the processing engine 120 as the analog power sensor as it generates the machine/motor activities from the measured analog power signal.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirani (US20190072461A1) in view of Chen (CN110988674A).
Regarding claim 7, Thirani teaches The motor of claim 6, however Thirani does not teach wherein the statistical analysis is provided at least in part by an expectation-maximization algorithm.  
Chen teaches wherein the statistical analysis is provided at least in part by an expectation-maximization algorithm (Abstract: The method involves selecting normal operation data of a permanent magnet synchronous motor under two or multiple working conditions as a training data set, and then inputting the training data set into an expectation-maximization (EM) algorithm to calculate the parameters required for modeling. Examiner views using expectation-maximization for the modeling as discussed above is similar as using expectation-maximization for statistical analysis in the present invention).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Chen (directed to using expectation-maximization algorithm) into Thirani (directed to monitoring machines/motors) for the purpose of optimizing the multi-machine monitoring system by utilizing the expectation-maximization algorithm for the statistical analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863